Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered.
3.	Applicant’s arguments with respect to last line of page 8 to page 11 and amendments filed November 19, 2021 have been considered and are persuasive.  Claims 1 to 20 are allowed.
	Claim 1 is allowed because the prior art individual or taken as a whole does not teach that each of the plurality of light elements includes a heat sink disposed around a light emitting diode disposed on a flexible chassis, the plurality of light elements disposed in a line on the flexible chassis, the flexible chassis extends in the line from the control element and through each heat sink in the plurality of light elements and to the heat sink included in a last one of the plurality of light elements in the line.  Claims 2 to 12 depend on claim 1 and as such are also allowed.  Claim 13 is allowed because the prior art in individual or taken as a whole does not teach that each of the plurality of light elements includes a heat sink disposed around a light emitting diode disposed on a flexible chassis, the plurality of light elements disposed in a line on the flexible chassis, the flexible chassis extends in the line from the control element and through each heat sink in the plurality of light elements and to the heat sink included in a last one of the plurality of light elements in the line, and a remote battery.  Claims 14 to 20 depend on claim 13 and as such are also allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875